  Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 1 of 24 PageID: 1

Jennifer Chang, Esq. (JC5716)
KROLL HEINEMAN CARTON, LLC
Metro Corporate Campus I
99 Wood Avenue South, Suite 307
Iselin, New Jersey 08830
Tel: (732) 491-2100
Fax: (732) 491-2120
Attorneys for Petitioners

                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT Of NEW JERSEY


NEW JERSEY BUILDING LABORERS) Hon.
STATEWIDE BENEFIT FUNDS AND THE)
TRUSTEES THEREOF,              ) Civil Action No. 20-
                                                   )
               Petitioners,                        )               CIVIL ACTION
                                                   )
       v.                                          )          PETITION TO CONFIRM
                                                              ARBITRATION AWARD
JOHN D. LAWRENCE, INC.,                            )
                                                   )
               Respondent.                         )
       Petitioners New Jersey Building Laborers’ Statewide Benefit Funds (“Funds”) and the

Trustees thereof (“Trustees”) (collectively, the “Petitioners”) by their undersigned attorneys, as

and for their Petition, allege and say:

        1.     The Funds petition this Court for an Order pursuant to the Federal Arbitration

Act, (“FAA”), 9 U.S.C.A.      §   9 and 13, confirming award of the Arbitrator issued in favor of

Petitioners on June 30, 2020, and directing that judgment be entered accordingly. This Petition

is made on the following grounds.

        2.      At all times relevant, the Funds were, and still are, trust funds within the meaning

 of Section 302(c)(5) of the Labor Management Relations Act, (“LMRA”), 29 U.S.C. §186(c)(5),

 and employee benefit plans within the meaning of the Employee Retirement Income Security

 Act of 1974 (“ERISA”), 29 U.S.C. §1132 (e) and (f), and are administered at 3218 Kennedy

 Boulevard, Jersey City, New Jersey 07306.
  Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 2 of 24 PageID: 2


         3.        The Trustees of the Funds are fiduciaries within the meaning of Section 3(21)(A)

of ERISA, 29 U.S.C.       §   1002(21)(A). The Trustees maintain their principal place of business at

3218 Kennedy Boulevard, Jersey City, New Jersey 07306.

         4.        Upon information and belief, at all times relevant, Respondent John D. Lawrence,

Inc. (“Respondent”) is, and still is, a business entity duly organized and existing under the laws

of the State of New Jersey, with a principal office at 279 Mount Royal Road, Sewell, New Jersey

08080.

         5.        The jurisdiction of this Court is based upon Section 502 (e) and (f) of ERISA, as

amended, 29 U.S.C.        § 1132(e)   and (1), and FAA, 9 U.S.C.A.      §   9. Venue properly lies in this

District pursuant to 29 U.S.C.        §   1332(e)(2) because the Funds maintain their principal offices in

New Jersey and are administered therein and the underlying arbitration took place in New Jersey.

         6.        Respondent is a signatory to a collective bargaining agreement (“CBA”), which is

a valid enforceable, and irrevocable agreement. A copy of the pertinent portions of the CBA and

the applicable Short Form Agreement binding Respondent thereto are attached hereto as Exhibits

“A” and “B” respectively.

          7.       Respondent is also bound by the Declaration of Trust of the Funds. A copy of the

pertinent portions of the applicable Trust Agreement is attached hereto as Exhibit “C”. Under

the terms of the applicable CBA and trust agreement, Respondent is required to make

 contributions to the Funds.

          8.        The Trust Agreement provides: “The Trustees may take any action necessary or

 appropriate to enforce payment of contributions, interest damages, and expenses provided for

 herein.” In accordance with the Trust Agreement, a Permanent Arbitrator has been appointed to

 resolve claims of delinquent contributions to the Funds.

              9.    After finding that Respondent was duly notified of the hearing and considering all

 of the evidence presented in connection therewith, the Permanent Arbitrator issued an award in

 writing against the Respondent identified in Paragraph 4 of this Petition             —   copy of which is
  Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 3 of 24 PageID: 3




attached as Exhibit “D”.

       10.    With the award, the Permanent Arbitrator directed Respondent to cease and desist

from continuing to violate the Trust Agreement and pay forthwith all delinquent contributions to

the Funds, plus interest, attorney’s fees and costs. The Funds promptly served signed copy of the

award upon Respondent. Notwithstanding the Opinion and Award of the Arbitrator and notice

of the same, Respondent has failed and refused in all respects, and continues to fail and refuse in

all respects, to comply with the Opinion and Award issued by the arbitrator.

       WHEREFORE, Petitioners pray for the following relief:

       (a)     An Order confirming the Arbitration Award;

        (b)    Entry of a judgment or decree by the clerk which may be enforced as any other

               judgment or decree;

        (c)    Costs of this petition and of all subsequent proceedings and disbursements

               including, but not limited to, court’s filing fee in the amount of $400.00;

        (d)    Costs, attorney’s fees, and interest thereupon, as provided by law; and

        (e)    Such other relief as the Court deems equitable.


                                                      KROLL HEINEMAN CARTON, LLC
                                                      Attorneys for Petitioners

                                                      S/JENNIFER CHANG
                                              By:
                                                      JENNiFER CHANG


 DATED: August 13, 2020
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 4 of 24 PageID: 4




                    EXHIBIT A
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 5 of 24 PageID: 5




                                                               AGREENfLNI

                                                                 Pream5ie
                                                     zs Cc a:*a
                                                                     Ba:gaH:a r:(
                                                    Ag a.tar:”)                       ’a-a
                                                                   3
                                       3 araC: Erp
                                                    :e QrbsrE
                                                                       rera        : C:))
                                        rg Ls:t5 D33                  r. :y_’-’)
                                                           r:: Ccr::s SC.C Lc.:a ti±
                                                                           :       LrH:s CC
                                                     Ja-s: (:aC::                            CI)
                                                                      r       UC:ar;. ard
                                      \r{ERSAS, :C:a
                                     Durn:: C:.r.:s               ar CD.s:t
                                                        a L:: L*:                ::::
                                     iarsCy b:’.:
                                                  3 by                  rs c:H S:a:a
                                                                                       of±
                                      d.-:da’:y a:d
                                                       : is tbar CL:d
                                    :iaa c 33 Dud                        :rr:D: :bs:
                                                       :: C:_ruiis aH
                                                                        Lc:a U3:s SIS
                                                                                          i 55


                                                      C15 Jt
                                                       C3C a:-i
                                   gsa:): sri Ea                            Asr::t a::::
                                                                                         b_cd
                                                 ::rzabarnc
                                                                           :d.rCgrai3:::s
                                                           and                            H p
                                   ac::i. pan:                     Lr.:rs :ra
                                               :s at ra:::.                    h. :d :ba ra
                                                             :a i a1                        ts
                                   3 a:::-t:isl                       rac:s::aS a
                                                ad    :i Ira a:: : :r:                ia r.:r.
                                           3 :a:ssas-                    ::::srn and
                                                       in aria- I: a c:sn
                                       as cb::ir pa                       d rra a nrc :;
                                                     rCac                                :cr

                                  \DV.TEiERE?
                                                   CRE, in anns
                                  aran:s-,arcn                  dana:’::. :i-a m
                                                 as:raaaa±BE                     _:.a      can.
                                                                ADP.EED AS FDZL
                                                                                        rjdg

                                            I Pa   :JgIi:!3n
                                                             2) S ::p:
                                                                         cf .i.graarnaat
                                  I IS I. art: Pa
                                                  rcg— rica Ti
                                 :ia 2_id                      a En-r•: : r::
                                               and C:na:r.::n                 :gnzac us:
                                                               n Da:r.:: Ct:n
                                                                               c sand La
       Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 6 of 24 PageID: 6



      ofal’ reassijrents.
      Emp!oyer Lid the Unhash be die cbje:tiveofboth tee                    Sea Jne bbcre
     keep                  ion 0 make reason                                              -s’
           a?prendcs                          able                         4!. be adndns:rd Ext-dc Fn::c F.nd whico
     spprend:e ptojm.’n
                       wo&bg
                               so that they CLI com  effor,s::

                                                                                            in rcoia—ce w* die
                         tad become journey         plete die              t—ar ag-sect:                       appl:nble
     rnsoabe L’neunt                            worker, in a
                       oftime.
                                                                           14.10    Nel% Sent,. Building
     An spprecices’,aII                                                                                    LaSeren’ Scate*lde
    inrk to aced orn not be per.aized for tskinj off fro                               Welfare FanS
    (s!thoj’i (me off !te L’tnhng                        m               All Enp’o, en bosnd k,
                                     rqsfred
                      for ciblnj thai! be    by the JATC                 s.:i’ sntotn: as has      thu Agreen’sn: sb.!
                                          uipaid).                                            bee                      comrfnte
                                                                         West Jersey Laborers’ n atboze.! by die pt:es to the
                                                                         It
                                                                                                Sx tw de Welre Fw4 %hch wil
                                                                                          in a::ordsn:e  wIth the çptcabe ma  l
                    Ankle Xl It: PensbI                                                                                            t
                                         lIgy                            sgree’r,em.



    13.00 Pertablhfty,
   The Employer, pta                                                    14.30   Yew Jersey Build
                                                                                                  ing Laborer,’ Sta:ew
   sdnn:e oldie ni vi ded l:hss notified the local union                        Ancatty Fad                             lde
                                                          In           A’i Ern;½,n bc..nd
   begin and is odini of di: prnje:t tha:the proje:: was to
                      t
                       je In conpbne wit                               sseh iron: cabs     bj ths Ay eexen: sha ::noib:e
   Lid Is not deIinq
                      uen to the benefit    h thi s Agesrer:          Ncr len1 Labonersbeta a:iod by die pr..cs to di:
  esrnbäs’id her                                                                          ’
                    rjer,tta!be,jbgedborha   checkoff f:nis           •*tl be a±—nire,e,j &rehide Mniy Ftrd wbinh
  orby employees                               .sj pa5Uy                                 In s::a-dr:e wIth :1-c
  cs: union’s rij’ttosbjt:t, boe Cb Sr. en the teniodsl Sa                                                      apptca’J’e
                                                                      -C afeetet:
 workfor:e for die    Ski t rresens4on
 ‘hho see ne.thezofa çroject. Key emploIn the Emo,er’s                143)         l’eei. Jersey State
                                          yees are labcrers                                            Political Acdon
 men: who bee wo local union sijn.toryta this Agree-                               Coni rnktee
 cigh: weeks in t!e rked far the Employer for a: teas:
                     previouss!a months                                LI En’a.ers br
                                                                                           .! by dis Agee—
                                                                 -   s.::1-.
                                                                            amcun:u has bet: aut                e:: ta dedu::
                                                                      pay t.ho sijis an ss±        honzei front ca* crp
                                                                                             orL                         oyee’s
         Article XIV: Fringe
                               Benefit Funds                          Poicca’ Atioa Comm noi for the Nm inc1 &Ee
                                                                      w:: he reçona3e          ttee (and Enh lak
 14.00                                                                                    fa oa:cing the            o-cs’ local
         New Jersey Bu                                               ath:r.za1ots and                                  for thesc
                         ilding Laborers’                                                fxronf,!ng the sppn
         Pens!os Fu                        Statewide                 n wh.ci’ e’?;:y:es                          prln Employ
All Enploytn bou nd.                                                                        ?avesuthorf zed the pot
                 nd by this Agreeme                                  :‘T               ta’ for                       tia: dunk
such amount as has                  nt sho
                   been allocated by the t contibute                  1-c f.-d as the çc:if brd ch::bffc,crbvin m
                                         prties to the                                      k it: in the atoma
                                                                                 a he &Iagebenef:                 nner as the
                                                                                                     f..nds nahiithd om y
                                                                                                                            En
                          34
                                                                                                 45
                                                                                                     _

                                                                                                                                                    I
         Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 7 of 24 PageID: 7



          tainnI pms’,ea
                          nt Ca this Agn
                                               neon
         13.43 Orgaa                                                                   anau-:aa baa be
                          iniag Ocea                                                                     e: a,o:a:e’: ii h-c
         AH Em.pH                                                                      e-s’-Srnp’a:er                        psn.es :a :be Labo
                       era bound by                                                                   a’ C:e:-ers: a: a-
        sash se’:: r as                  this ?grem.en                                                                   h Ed:a:.m T-_s
                            has been au:her                 : shah deh’n:              -i:: be ah—iria:e:                                 : vhi:h
        aLa snin: Loca                         ised by the D:a:r                                          eh in a:::-ca-:e
                                                                   ic: Coon           :-_a: ameernen                         ‘-:* :be a:
                            l Unions Thm ea
                                                 ch employee                                          : EncI:y era shah ::n              pI:o’aH
        s:gns an aash ar                                        ’s pay ache           ash-: s::nE:d ra:                       :nb-:e :c:his rc
                           iea:ian far f-e                                                                e in the acne msn                    a:
       Organizing Fe                          La bo rers’ Eas:em Re                                                           e: as :b e ean::e
                         nd dues Each                                   gion                 no c:ner r:oae cane                                b
       moraLe’: far                          laborers’ mea                                                         ::: caneS
                        e:ta:asng the sig                     l nIL be ra
       ea::nrs and (a                        aat’a:es far ch
                         : ratifying the                       eat as:hari            13,53   Ne” Jersey Labe
               cnpleyecs ha                    acprepnate Em                                                    rsra’ }feahb &
                                ve authorized the                   ployers                   Fead                                  Safety
      off EmpHoers                                     crsanlziag ehec              Al: Emnieyer
                          shall for-carl ch
                                                eckoff concnib
                                                                          h                      a ba_-Iby this Are
                5.5th: sne:ttied                                  utiana Co        amoco: as has                       en,en shah pa
                                    ra:: l.a the sasrse                                            be:n a,aa:a,e. by                     y su:h
     a: rib_ret: chh                                      manner as the’s          Jerac’, Labmer                     the :a:::ea ec:h
                          fnnge beadle Fe                                                         a’ HeaI:b & Sahe:y                     a Nea
     :sned pors’:an:                          nds ea:ablished a:                  adnhn:s:red in a:                     Fund achide viii
                         ta this Agreem                              raie                           ec-dan’:e s :h the                        be
                                            ent.                                                                       a::i. :ahl: eras: an
                                                                                  mm: Emplay                                                 ne
    1345 Working                                                                                  e:a aNal. e:n:ribs:e
                          Dues                                                    a:e:ifeh moe in                        Ca ,0;5 ruse as
    AL Empbye                                                                                       the sn-re macnc
                    :s coend by                                                   chee:he:f-in                       r as t-e, c:nn.bas
   so:h am:un:as                     thai Agreernen                                             .zebreE:f_rh                               e
                                                         : shah dcii::                                        s
                       has been authoriz
   cit an± or Le                             ed by the Diana                      11.70
                    es’ Unians from                              : Ccii:                      Ei:Ldiog La ar
   sass an as:h                          each employee                                                   b ara’ ‘:1 f-ia’’ Je
                  ariza:ior, rem wer                        ’s pay ache                     and Eds:a:iac Fu                  ras Trainiap
   abe’e:s’ I mcI                       kina dues ehee                           I’                           el
                     mU be reap:rsLa                        kaff Eath                  Ernc’ee’a bc_-
  :res f:r these                         ie far ebrainir.g                                            h hr (Ha A    s-cern:-: h-a’
                      aZnorin:Hns                             the aigna’         ann_n: as has                                       pa’ scab
  propria:: Emplo                       and far na:ifvine                                        bce: aI.c:a:el by
                      yens which empl                            the ap          a:: La’: crc-c nIN                 :1-a pani as:: the
 ehe emanizHg                               oyees base au                                           eos Jersey Tralna
                   check off Empi                              :herizel          wh’ch saiL be ad                     ig and Edasar :n
                                       asera shall forsar                                         mi::s:e-ed in a:::r                    Fcr.d
 off can:ribe:                                                d check           caHe Cr_a: a:r:e                       har:e n.::h the
                 iens Ca the fun                                                                  men: Er:i:y e:a                      a:ph
 same manner                       d as the og-ecified                                                                shah ::r:rihu:e
                 as they c•anenibu:e                        ra:e in the         rca: as the nc
                                                                                                 enf,ed ma:: in the                    ea his
ea:abl:ahed Dr m                        Ca th: fries: henc                      coe::ib:: u he                       sam,: macncr as
                     actamed pursua                           E: funds                             e:he- (rinse henc                     they
as e:hen-ciae di                          nt to this Ag-men                                                          E: (a-ha
                   remed by the Di                              -sn:. or
                                       s:ricc Councils
                                                                                Ill’)      BaLling Cene
13.50        Laborers’-Em                                                                                   ramara’ Ass e:ia
                                piayers’ Caepe                                             Jersey Eahus:ç                      naa of ‘Nec
             Educarion Tr                            radaa aad                  a” AL ErtH era              ’ Ad’ aa:emea: Fu
                               ust                                                                    ee’se:ed H :1-c te          el
AL Empkiy era                                                                         shall pa: C: the                   rms of NH Acr
              booed by this A                                                                           E a 1mg Ceena::a                   e:
                             greemen: shah                                     of N                                          rs Ass::’ aLan
                                           pay such                                     Jerse, :e a as:e
                                                                                      :‘-


                                                                                                          se::s a: assigns
                                                                               fened:a as ele’ EZ                          , here’:af::: me
                                                                                                      a,OH, the s_n
                                                                                                                        oft:: cen:sfS
                                                                                                                                         l3
       Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 8 of 24 PageID: 8




      rer hr (a: eath of
                           ice employees coswd
                                               he.tr2c.               pra%s!:as “re male
     t) Payments to the                                                                    for
     the same glint r4b     BC4% /NJ are die aid                      s e ber.efi: of te BA Ire ezp-esa, d.re:t and eels
                         the san inineruthe payable a:                t.r4er this Areeren .NJ a :h.:d pLO) benetc’ary
     Liborers Trab!ng                                                                    ; at
                        and Educdoa Fund Ni. BuiIdig                 other (am’ o’agrnren hdçenlvi: kgreenex orany
    paled c’ the ate                        and shal be re           p’aye’ (a: brk cave-ecc -dersrd.ngwhh ay Em
    Bo:!dg Laborers remittance forms sate us-A by the                teriofth;s Agren d t:de this Aree.’rer: tar the
    Ste cC New JerseyFringe Benefit Ftinds thraughau: the                                e-:
   rdhict this payment. MI said forms sksU be modified ta            14.90
   tice, a copy of nt rqutreoient Upon reasonable no                            Due Date far Cooolbut
                                                                                                       laa Payments Into
   Repor shaH be h monthly Employers’ Remittance                                Funds
                                                                    (a Condbuions
                      forwarded to the BC                                                far
   quntd                                    AINJ Ifs, re            uder the Ag-sen-en: tands ecsb’tted or cta!nmined
                                                                   tie end of tie week’tar be paid aid’,— three days of
     (c) In ajagion, ths                                                                   y
                            Union agrees to tar                    mcnthy pycla may payrcll period Ba. eeUy or
     Nicopes ofevy                                                 chit tr..s:ees or siinc be aaawed hi the d.screton of
                      signedlndivMusIco nish the BCW                                       a:ora of ssh f:nds wh
    sreezeus anior                             ffectivegalnlj      Ert;layer c:rr.pLes wih
    sons clay colle nceptan:e of the terms ad pew.!                                                                  re the
                                                                  ees or alminisnnrs         s4 recu!remcrgs
                         dv                                                                                    as the ut
    c,vusd by this Ag e bargaining agreemeitt (Cr work            or ncthy pactc.
                                                                                         tay was a cord.tc:
                                                                                                              far biweekly
                        reement.
                                                                  on prc;crl, prered At! s:th patens sha be made
   (1) The Union(s)                                                                      rerdarce (era pre
                                                                  ce;:abte to tnt (rds                      s:r.bed or as
   :o insar u:itonn MU t.se everg lega method an!lab!e                                   Co
                                                                  LECET, NJflS end a:: tians:: the tralning f-ni,
                      com
   ment as it does (cc phacce ard çplicdon of this pay            &e sane n-anne-as edi :he:kcff Iris shall be sra4ei
                        collection ofother fan                                            erpaynenes i.e anise
                                                ds                                                             &!s Agree
  e) I: r.ans:den:ion
  the Em$oyen to of the promises and obligtions of                 (S) An Empoyer wh
                       ma
  and in consideralon ke cantri&tions to the BCNNJ,               Ccnnnars Asscoix.
                                                                                             a is a monte of the
                                                                                                                    Esitding
 re:dy provided          of servIces to be dir                                            an of New Jersey or
                   for suck wiployrshy ectly and hid,             Chred Assc:ia: ens                          on: of its AC
 detenrined by the                          the BCAft4I, as                              ard who bs sss:grd bbs
                       BC
 cansnctian industry kNJ, and for the bend: of the
                                                                  rights ta eke B.!!ds
                                                                                        g Connr.ars Assoa rgaimng
                                                                  Jersey end Is thereb                        snon of New
 valuable considera generally, and (or other good end             s_:i c ribo:kns
                                                                                       y bciz-d to this Agree
                                                                                                              ment may pay
                     tio
cslly acknowledged n, such corsideradon beLigspeclfl             b âcns be.ng de ta
                                                                                      cna mon:ny bus, with
                                                                                                                sth cor.u
                        by each employer sip                                            Ire
4greerren each En                                story to this   day of the month tn’r.e f4s! on or befare &e fi&eeth
                       ’pt
of this Me and oyeragreen toail oftheprovisiar.s                 :ng wh,ck the canzbt direy fataa!ng d’e nonth dir
                      acknowledges that sai                                               .tia-s were earned
                                               d contractual     en:: any s.ct Erayer                          In tie c-nt:
                                                                                             bec
                                                                                               omes de’.nq:en: it ma
                                                                                                                     king
                             £3
        Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 9 of 24 PageID: 9



       payments to n
                      ; fund created on
      sgn:ement then                       ma tamned unde
                        such Empiay:r sh                     r nuts
      pay ccnhh:’ution                      all lose the right                 on pccem’ng :t pr
                       : on a monthly ba                          to                                 etest tnt fu’_e
      rena pay such bc                     sis and shah th                    recurs, t.neEm:iay                             to rake s_nh pay
                         rrcfi:s in accordanc               ence                                     ersinal. be ncsyrns
     sheen. This pr                           e with Soon                     and benefits fur the                          ’b’e te pa1 ah cages
                        son shall oat oncra                     (a)                                    tir,e lOSt. E:eepm
     r’ghts an remndt                        te so as to limi:                ccc Uc:cn auth the em                             fen the femesan!
                      as of th union cr fun                    the                                     :lnyees shah ha, cf-
     doinpoencies as                          ds with respect                for ncn-pay                                          c right to pirko:
                       set fanth als
                                   e-ahere in this As            to                                 cf-ages on.l1 ‘she
                                                      neement.                     as re:olmdcn the me                        : t5e sure a-c ncr
                                                                                                              stian pa’; da;
    (c) For purposes
                          of this Ah:ie any
    cci sedon on befor                        pay-anon: not re               15.23       Legal Remedies
                       e the acphcabl: due                                                                      fan Cohectiec of
     nab-: c shalt be co                    date set PuntS he
                         nsidered   delinquent.               re-                       U Olin q a ccci es
                                                                            The Trustees on Ad
                                                                                                     mmnisratons cf an
                                                                            S otiuns puns_an:                               ,; 1k: the ccn.tni
                                                                                                  to this Areemen
       AnCcia TV: Co                                                       rights a:ccrdcd                              : shah be errl:led alt
                    llection afAmeu                                                            by iaa in:lodmn.g bu
                                    nts Due Under                          nigh: to demand                                 t ncr 1.mimed ta the
                       Agreement                                                              . rem-i’, a, sue fu-, an
                                                                           in,ciudsre the ins                               d take s_sb
                                                                                               t,tunlcr. and prusre                         r5
   15.1]                                                                   ,cntian in any pc                            uricu cfcr the inte
               Right to Stnike an                                                                reed ns a: ba cm                                 r
                                     d Picket len                         rccr:y that ray be                             i:  ezo:fi- c-ic bank
               Delinquencies                                                                       necessary’ on des’m
    if the Uthon is                                                       non to effc::_s:e                                able in. themnd,sone
                       ad;ieed by any be                                                        the partner: and co
   nrc st:d or maint                         reft or other iun            en sums and costs                               iieor’cn of any sum
                      ained under this Ag                         .d                               recoire] to be pa
   clayem is dehn                           reement that an. Em           Pens on en Am                                    id s: the elfin:,
                    ;oent in cona-ibuti                                                    -ut:- Fu’ Is under a Az
  tne Eroicyen                           ons to the same,                                                           -
                                                                                                                               -cement.
                   is dehcquect in the                         or if
   ms la’ccren employe                    pay men: of asgea               15.3]       Cesms cf Colieot
                         es, then the employe                    to
                                               ca and the Union          (a) In addncn ta                    ieo
  shall base the right                                                                         the orhsn pro’, nsac
                           smnike andion picke                                                                         s of th.s Agreement
 ceneft or cther                               t until the stases,                  a—..ys_:-ods
                     fund aontnuutto                                                                    , in, the cent the
 thing Li this Ag                      ns am paid in fell,              dcltnqcenti:. the                                         Empic3en is
                  reemen.t ta me co                          any                              paunron: ofa cnm
 Where a delrnquen                     nriry notwtthstand               an a ages, the dh.n                         nibunians to the Fu
                        cy is due from a su                   ing                              ]_cnt Emplr1 en sh                           nds,
Enmaloy en lana pr                           bcontractor of the         to pay anameys’                                 ah also be required
                      oect in another Icc                                                     fees and sum-n an
the local union                            alun. ons territory         an, ‘ahcne’,en the                           d amb mnamtn soars
                  sshene the enga                                ,                               scm me; of an att                           , if
picketed shah giv               ing project no be                      are necessun, t:                                orne; 0’ anbitna
                  e the Employer Pa               struck or                                 reca’,en :he am. run                             tre
befene term-ren                      e daya wninen notic               tne Trustees. in                              t d _e The Uni
                ting thejob actio                         e                                  than d:scret. an,                            :c or
                                  n.                                   Er,picrena,t’—                               nra; a’s: assess the
                                                                                           in:enesrartheu
lfaoy enplcyee lc                                                                                               _metmirnn_m
                  sesempioymen                                                                                                       lep’rate
                               :becsuse ofanyam
                                                nike
        Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 10 of 24 PageID: 10




                                                                       n-en: fe- coo: ord
               Attorneys fees sha                                                          ac of the err:, e-ees ea
                                  ll be is follows                     Aaree —enC roll in-                          iorad by ens
                                                                                           pose onto be En-pi
                                                                       reaper; bItt: to aes_n-                 n creole and fell
             WIfKOhT SUIT                                                                      .e the bo       ners of the em;loye
                             OR APaITRAT                                and t::eir fork(s)                                          es)
                  27¾ ofahe irs: 575                                                          are antif td en fran-. rob
                                     0.00                                    The Ern:ir er area                             fends
                    I 5k, oner 5750.00                                                              s that, afterthe tenninats
                                                                       efthe Acre en-en:, he                                    en da:e
                fMonrnurn5b.C                                                                  a-ill eo—:rt eta rake
                               O each fend)                            to the benefIt fends                               enne:feutens
                                                                                               when en-pieples lab
                                                                       here_nde pcdreg                                   orers covered
               WITH ShOT OR
                                AP3ITRATIOh                                                  the neon-steen ofa ne—
                                                                      rae En-player or the                                ’ ageen-er:
                 27 Y¼ of the fira                                                             BC   ay- >, I n-a0 tenrenre :he
                                     5750 00                          eon set forth order
                                                                                             thU pro klan by th’               chugs
                    22 1-5% oa en 3750                                tIne to the Labarera Int                         dre a ne:en no
                                       00                                                 ’ en-adorol Lnica of?
                 fhhtoirnorn 525.00 eac                                                                                 ’arth An-edes,
                                        h fhnd)                       Eas:e-r Ree.ev off
                                                                                           Ice, as ree
                                                                     an-ons and dan-let              reserrate of the the
  (a) ?J’ abersest                                                                        ca_n ails baund here_           Inca’
                    ente and enp-enees                               tentien to do an and                        rden of ta in
  fees a-a addihan                     looked ne arbitratio                                tne effeerve date eb.
                   ah The raregon                           n                                                    eraef Al seth
  c’nreed by the                     o shall arply Un                notices sho’. he sen
                 Board ofTrua:ees ofa                   less                              t b1 cent fIed nnoli
                                        n; particular Fo                     e onth rece,ved                   and ray rae be
                                                         rd
   (5) In addition
                     to the abcae, the fen                           15.50
  cue ray be, raY                          d or kends, is the                   Fund Rights and
                       farther assess a dehr;                                                      Duties
  far any and ah oo                            _eot Ero:nr          (a: rr.e Tr_srees off
                       i,eeton casts, co                                                  —c be—aft f_nSa sh
  fees telephone and                     _I costs, attornea         rrers aid d_tleo at                         i hue seeh
                        coresponoeooe eas                     5’                         set forth in the Pars
 fend or Cende irte                         es, eta w hi:h the      Aa-eerterts and De                            an d in the
                    ur in oolie:tng or atte                                            eloratkens efTn-s
                                            nnp                     re-ta came-nd-te                     ra and any s_ppie
 the delinquent pa                               ttng O colteet                      nts the-eta, a* ofab
                    yr.ents frern the                                                                        oh a-c ineorpo
 cleynr shall be raq                    Employ en The Em
                     eired ci pay collectio
neys’ fees irrespectiv                      n coats and at:or
                        e ofwhether or not                         (a) The En-pioaer
n-cooed. The Em                             Ictizatlen is ear.                             aareto to (a’m a—d co
                     ployer shell also                             ken en so the a tee’et                          re: ‘atfn the
amcor.tdee but int                       pay interest 03 ane                              i an of a_oh petit ens
                     orea: ray be wake                             a—d fan--s that are rar                       , appiroarlens,
ef the trustees of                        d in the discretio                                ered ta be Pled wit
                   the affected funds.                       n                                                   h the state and
                                                                          at .‘ennn-e-ol ase
                                                                                               relea
15.40       Procecriaa  of Benefits
(a) FaIlure on                                                              En-p aners acre: tea
                                                                                                   r the troatees :ftbe
                  the part of the Em                               fends shall hare                                      fund c
beneCt ford :oni                      player Ia pay the                             the right Ce req_ira
                 nurens repaired pur                               Er.r’oytrs ao ma —e                      seth repents b, the
                                     suant to this Agree                                teaaan. to the f_lOI
                                                         -                                                    n-ct o’the are:
                                                                   n-eats and d:elor
                                                                                     arioes of trusts and
                                                                                                               the cart-aces of
    Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 11 of 24 PageID: 11



            orson ta
                      as may appl’. Th
                                        e to’a ness
        is-n have                                   a.nd insure
                     the ricH to                               rs snah
                                 irts:ec: at                                     sno coz:n ntor
       ysyroil, enplnyme                    all raaaonabie                                           s to ar.1 funds ea-
                           rtt and such oth                  times the                                                        abl,sHd or to be
       pleyer as art                           er accords of                    rsblt-ed hart _rd                                                  as
                     pertInent to que                         the Ern                                  s-, the Emplo t-
       ocmprersas:-ctness                stions of the                          transfers oar all                              herenj scams ai
                             of the reports of           a000ranv or                                   riah:o, title. s_n-i n:e
                                                  the Employer.                      1: f—om.the owner                           rcsr in oh monic
                                                                                                          , co.nsmc:::nr ms                          a
      d) In soy                                                                       or, s_ny o’hsr connec                     nos:r, e:rera coo
                    evsnt here an                                                                             tor, c-anj is em
      dehoquco: in                      Employer is or                             dna saId funds in                                 mermal scer:y
                     the payment of                         hao beer                                     the croon: up to the
     tnt of the                           contributions                        funds Upcoro:loe                                      sum d-e to the
                   funds establsshed                       to one or                                     by tne fn Os to the
     the Union and                       or maintain ad                       don manner, gen                                     a ncr, ooastruo
                                                                                                                                  -


                      or the truarses                     hereunder                                  era: onn:mc:nr, oth
    rsqdre such Em                       shall ha-no the                                                                     er retractor, or
                      ployer to poe:                       power to                                                                             gy,
    sac ore the Em                     a  reasonable osah bon                 genara oon:mcto
                    ployer’s future                              d to                                r, other omr:ro:to
    once wIth the raq                  f_Il and prompt                        agency shall im                                r, or go trrmenrs
                       airamen: for                          oomph                                med:a:eln ram::                                   l
                                      such con:hbutio                        nialmed to be do                          to dos fords the sm
                                                          ns                                       s to the f-0nds Oh                           art
                                                                             be due shall be                               a amourts claimed
                                                                                                    immod aroly no.                               to
                                                                             arises o:r the am                          0 and, if any disput
                                                                                                     our: p3:0 sn±arof                             e
    Article XVI:                                                            doe to me Emplo                                  _rd   is alleged to be
                   Coatrocter Liab                                                                   yer, the mor:e-
                                       din for DeLo                         srbl:rs:.on Toe                              may be su’nmh:ed
                                                        qssoc’                                    funds l:sbiiry in suc                          to
   151)                                                                      tad to such ref_nd                              h cisc sholi be l:m
               Csotraetor Liab                                                                        mod shal, on: indoO
                                  ility for Delio                           ti, speo.al. pun                                   r an nnraogutr
               Sub-Cent ranter                      qsenou of                                    itive or on— a- dom
                                                                                                                        agas.
  If the Employer
                     s’jb:ontro:s an-
  Agreement to                        , work conrad
                  an’, subcontracto                      by this
  Em:loyer shall                      r or other per                                       Article OThIl’ S
                   be liable hr all                    son, the                                             obccntna:nios
 dns fc”ds es:sbl                     oantributions ow
                  i shed or to be                        ing to            1712
 tot a en crc                      established her                                       Scorn tractors
               scbnco:rsctor or                      eunder in                                               to Eroams Siea at
 bunions to the sai               per sort fails to psy                                                                            tn t-a
                    d funds far em                      ocori              The Employer
 Aereement em                       ployees covered                                         across crc: o’ ooo
                ployed by the                           by this            tort s-,ho are en                     :ronn:rs or rboont
                                said subcortra:tnr                                           saoed by the Em                            rsn
                                                        or per.            ofthe kind cc,                       playm to pc-font
                                                                                            med by this :\ome                         wn’k
                                                                                                                mn   : on the sire of coo
16.20                                                                               n sIte_a: or, pa                                      —
            EmployerrSubeo                                                mo-al, LL-ardrs              I:in, dsmnl::nn
                              otraeur Asaig                                                                                , aobot:os ro
            Payne to Is                     omeo: of                                           was-s romuvol,
                                                                          err_nt_re, or oth                      errezar ofo b_him
if however, the                                                                              er 000s:rucnion                             6,
                Employer is a                                             :-rnome a a- mono—                    mo-k shah ho or
    cement and bec            subcontractor und                                               1 tn :h:s Aoree                         sho’l
                  omes del:nquen                ar this                  ton, :: soon oth                      nncnnc to become
                                  t in the paym                                             er L ityNu. afr                         s-gna
                                                ert of                                                      Ooned local unIon
                                                                         ried.ccin—o-er:—                                         ha log
                                                                                                evnr’sin;ocsd:n
                                                                                                                      Further-n-n-c the
        Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 12 of 24 PageID: 12




       o ne same, and
                            ino!udtng foe dcc
       aetna! pro:ctr:                                 :aminadan of pe
                         e      :m:nt, chemi:k and                        r
       :e::iae clothing,                                   bnlo:ica tt-            anal ass a: and s_
                          eupmen:, vebr:!e                                                            pc-rae tre abort-a
      lung to the above,                           s, and ma:hine                  :aars Cane                               in :re,r ass,sned
                                and funher ino                      ry                                      ado-ms a-c e—on
     r.e’ong. senvicing                             ladina t!:: crectc            Feema’ shah be                               -:d, a Genera
                          , and da ra cc ora                            n,                           em:’a;od The Go:
     roH.n, barn:ad                                    l encL’suran sea           oasis: and a_c-hoe                      era Foreman shah
                         ea, and the operat                             S                                the frremer. and abol
     eqrawrneo in                                 ion of a)! e:o                  any v. ork orbor tha                           rot perform
                     connection therew                            :s and                               n iO; ant n’d su:em
      ted to bobcats and                   ith , ind  odina bitt no: ho           sri Genera! Foren                         :srtn Foremen
                              fork!afta, and the                        ’                            an shah be d:argr
    cin:nina, craning.                               !ab:!u—3, baggin                                                   a:eJ :. One 6.dress
                           or ch :r pa:kaztnz                          g,
    pana! or atorac:; and                          ofma::Ha’a for
                               the cicmnc of the                     da
    other work inoido                                  work ale and al            SF 27.62 ‘A 0gm 2nd
                        nta) to such romedt                                                             Senrfts
   asset rortn above,                             ofon and abatem                hazes and :ene°
                          and a! work nerfom                         ent                         ra shah be noid as f:h
   tainment area,                                     ned within a eo                                                  oas
                                                                       n
                                                                                                     5 102     5463
   S P25.03 Hiring                                                                                                        5 61
                                                                                                     53253     21.05
   in order to penpet:a:e                                                                                                 2361
                           the aki!is repaired                                                         1 32     4.00       4 2:
   sod abatenen:                                in the remed ration             Fern on
                      indaa:ry as eav::                                                                3.53     333        410
   rro’.’,nJ,ccn                           edb1 those S;
                      o:woraoiditionai:                       e:ii                                     245      310        325
   he Ernp!oyer acr                       mpinyeea we nee
                     ees to give Laborers                     ded,
  e:p’ar:urttty to                            Local 1030 the                    LECET
                    provide suoh :m:ie                         flrs:
  Laborers Lana!                          y em and vii!                               & Sn!:
                      030 of the number                    ad’. is:
  suits repuired IfL                         of a others and                      ‘.rc: corts
                        ob-orers Lees!                          the
  osa!fied applica                        033 is unaoie to                     hE ROE
                     nts to the Emplo                        refer                                      t5       2:
 a2er the request,                        yer  wit  hin 24 hours               h!SL?AC                                      .25
                      the Emp:oyer n’a                                                                            0
 from other source                         y then hire per                              Ores
                     s, provided the                         sona                                       51,      s!
be’ershooa! 030                         EmpIe3er notifie                                                                     5!e
                      within two days aft                  s La
and addresses ofe                           er hire ofthena                    lraon and Penc
                     o:h person so hir                      rrtea                              il F.::cnor Th
                                         ed outside the La                     opened upon no                    .s ::—rre:r ro- be re
ers Looa! [030                                               bor                                :::::: e tIer the L’n
                  refema! procedures                                          to reoo:,ato an::s                      ::n an the SCAN!
                                                                                                 nndberef:a far the
SF26.00 Forem                                                                 the erd of thl ha                      :,rora 301)5 tbrouor
                  en and Genera!                                                                 -cement The Em
Wrote                               Foreroen                                   ha As-come:: so-                     : o:er srenotmn5 to
      sit or more lab                                                                             cot to he bound
                      orers are empo3e                                        berefta nest: ared                     b the ‘AoOe5 and
s1elaborera the                         d, and for e ,cn                                          0: and he—..:e.— tne
                router emplo7ed,                                              Unions and f-a: sat                        SCAN! and the
cured The for                     a foreman aba:!                                                 h v-aa:s and b:n:
                 eman shah be                     be cm                                                              tra a’s be moor
                                a working forem                               prared inro mis Am
                                                 an ho                                             oco-err
                                                                                  Fheemp::o000:
                                                                                                      O,:ont::beEoA
                                                                                                                            iC:rstr_:.
                               64




        ..
          ..
            .
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 13 of 24 PageID: 13




                     EXHIBIT B
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 14 of 24 PageID: 14




 Secdon 16. lNFOMATION TO PARTICIPANTS AND BENEFICIARS. The Trustees

 shall provide participants and beneflciaries such information as may be required by law,



 Sctjon 17. ACCOUNTANTS AND ACTUARrES. The Tru5tees shall engage one or more

 independent qualied public accountants and one or more enrotled actuaries to perform all

 services as may be required by applicable law and such other services as the Trustees may deem

 necessary.



 Section 12. RECIPROCITY AGREEMENTS. The Trustees may, in their sole discretion,

 enter into SuCh reciprocity agreement or agreements with other pension plans as they determine

 to be in the best interests of the fund, provided that any such reciprocity agreement or

 aeements shall not b inconsistent with the terms of this Trust Agreement.



                                           ARTICLE V

                                    Cintributions to the Fund

 Section 1. BATE OF CONTRIEUTIONS. In order to effectuate the purposes hereof each

 Employer shall contribute to the fund the amount required by any Coltective Bargaining

 Agreement or other written agreement requiring contributions to the fund.             The rate of

 contribution shall at all times be governed by the Collective Bargaining Agreement or other

 fund-approved agreement then in force and effect, together with any amendments, supplements

 or modications thereto. Notwithstanding the foregoing, in The event that an Employer is

 required by applicabte law to contribute to the Fund despite the expiration of the Employer’s


                                                -is-
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 15 of 24 PageID: 15




 Collective Bargaining Agreement, that obligation to contribute shall be deenid
                                                                                to also arise
 undet this Trust Agreement.

 Section 2, EFFECTWE DATE OF CONTRXBUTIONS. All contributions shall be
                                                                       made
 effective as required by the Collective Bargaining Agreement or other fund-approved agreemeflt

 and shall continue to be paid as long as the Employer is so obligated by such agreement or by

 applicable law.



 Section 3, MODE OF PAYMENT. Alt contributions shall b payable and due to the Pension

 Fund on a monthly basis. and shall be paid in the manner and form determined
                                                                              by the Trustees
 More specifically, the contributions owed for each month shalt be due on the twentieth (20th)

 day of the following month,



 Section 4 DEFAULT IN PAYMENTS Lf an Employer fails to make contributions to the Fund

 when due, the Employer shall be in default and the Trustees, in their discretion, may require
                                                                                               the
 Employer to pay interest on alt past due contributions at the rate of one and one-half percen
                                                                                              t ft
 ½%) compoun’ded per month (or such lesser amount as they may set) from the date when
                                                                                      the
 contributions were due until the date paid. further, the Trustees, in their discretion, may require

 such a defaulting Employer to pay an additional amount equal to twenty percen (20%)
                                                                              t      of the
 unpaid contributions as liquidated damages as authorized by applicable federal law, In additio
                                                                                               n,
 the Trustees, in their discretion, may require such a defaulting Employer to pay the expens
                                                                                             es
 incurred by the Fund in collecting contributions, intcrCst or damages, which expenses may include

 attorney& and accountants’ fees. The Trustees may take any action necessary or appropriate
                                                                                            to

                                               19-
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 16 of 24 PageID: 16




enforce payment of the contributions, interest, damages, and expenses provided for herein,

including, but not limited to, proc edings at law or in equity. The Fund and Trustees shall not be

required to exhaust any grievance or arbitration procedure provided by a Collective Bargaining

Agreement or otherwise with respect to the enfbrcement of such Employer obligations, but rather

shall have immediate access to the courts, as provided undec applicable law, or to designate a

permanent arbitrator to hear and determine collection disputes. The default of an Employer shall

not relieve any other Employer of his obligation to the fund.



Section 5. REPORTS AND AUDITS. Each employer shall submit to the Fund all reports and

documents as the Trustees deem necessary or appropriate to collect or veri contributions, Each

Employer, at the request of the Trustees, shall submit to an audit of the appropriate records of the

Employer to verify that the correct amount of contributions or other payments due the Fund has

been or wlllbe paid. Such an audit may include records relating to employees not coveted by the

fund to the extent necessary or appropriate to verify contributions. No use shall be made of

information gathered during an audit other than uses relating to administration of the Fund.



Section   .   PRODVCTION OF RECO1DS. Each Employer shall promptly rnish to the

Trustees, on demand, the names of his Employees, their Social Security numbers, the hours

worked by each Employee arid such other information a the Trustees may reasonably require in

connection with the administration of the Trust Fund and for no other purpose. The Trustees

may, by their respective representatives, examine the pertinent employment and payroll records

of each Employer at the Employe?s place of business whenever such examination is deemed


                                               -20-
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 17 of 24 PageID: 17




 necessary to advisable by the Trustees in connection with the proper administratio
                                                                                    n of the Trust
 fund. The Union and its Aliates sha1Iupon the request of the Trustees,
                                                                        promptly furnish
 information in respect to an Employees employment status.



 Section 7. REFUND OF CONThThUTIONS.                       In no event shall any Employer,

 directly or indirectly, receive any refund on contibutions made by it to the
                                                                              fund (except
 in case of a bona de erroneous payment or overpayment of conibutions,
                                                                       to the extent
 permitted by law), nor shall an Employer directly or indirectly partici
                                                                         pate in the
 disposition of the fund or receive any benefits from the Fund.               Upon payment of
 contributions to the fund, all responsibilities of the EmployeT for each conthbution
                                                                                      shall
 cease, and the Employer shall have no responsibilities for the acts of the Truste
                                                                                   es, nor
 shall an Employer be obligated to see to the application of any funds or proper
                                                                                 ty of the
Fund or to see that the terms of the Trust Agreement have been complied with,



                                          MTICLE Vi

                                        Plan of Benefits
Seeton 1. ESTABUSEMENT OF PLAN. The Trustees shafl formulate and adopt a written

plan or plans for the payment of such rtirement or pension benefits, death benefits, and related

benefits, as are feasible.. The formulation and design of the Pension Plan is committed to the

sole discretion of the Trustees, subject only to the requirements that the Pension Plan comply at

all times with applicable federal law and regulations and that no provision of the Pensio Plan
                                                                                         n


                                              -21-
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 18 of 24 PageID: 18




   th Tn.aes. AU other expense. incurred pursuant to Ardele tV hereof sh2li be paid by the

   Fund.




   tN WlTNSS WilE1EOF, the undersigned do hereunto cause this instruirU
                                                                        to be duly
   executed on the day and year first above written.

   c9L1Unon


     RAThtO,.   M. POCINO


  Far the,y


   7JfCKKO SISJR.
                               /
                              /7
     ATh_ND M. PCCI’(O


  BY:_______________________
    PATRICK C. BYRNE




  :zrZy dA%4.


                                               -30-
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 19 of 24 PageID: 19




                     EXHIBIT C
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 20 of 24 PageID: 20




              —
              a
          S


                  p

                      —




                                       .t :,-
         I



                                                              a
Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 21 of 24 PageID: 21




                      EXHIBIT D
 Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 22 of 24 PageID: 22
                              0                                                0
In the Matter of Arbitration                        )        Before: J. J. PIERSON, Esq.,

                                                    )                  Arbitrator
between                                             )
                                                    )
NEW JERSEY BUILDING LABORERS)
STATEWIDE BENEFIT FUNDS                             )
                          (“Funds”)                 )        AWARD and ORDER

                                                    )
-and-                                               )
                                                    )
JOHN D. LAWRENCE, INC.                              )         Re: Funds Contribution Collections
                          (“Employer”)              )
                                                    )
        Appearing for the Funds                              Appearing for the Employer:
        Bradley Parsons, Esq.                                      None
        Jennifer Chang, Esq.
        Kimberly Kemple, NJBLSBF

        This matter was presented to the undersigned Arbitrator on June 30, 2020, pursuant to

Articles X (“Wages and Fringe Benefits”), XV (“Fringe Benefit Funds”) and XVI (“Collection of

Amounts Due Under Agreement”) of an effective Collective Bargaining Agreement (hereinafter,

“Agreement”, entered into the record as Funds Exhibit F-i). Due notice of the hearing was

forwarded to the Employer, with an itemized “Delinquency Report”.

        Based upon the proofs, the undersigned Arbitrator FINDS that:

        1. The Employer is signatory to the Agreement with the Union, inclusive of contract

provisions which bind and obligate the Employer to contribute to defined Funds under Article XV

(collectively referred as the “Funds”).

        2. The Employer employed individuals covered by the terms and conditions of the

Agreements during the payroll period        January     12, 2020   through February       2, 2020.

        3. As specifically provided in Articles X and XV of the Agreement, the Employer was, and

is, obligated to contribute benefit contributions to the New Jersey Building Laborers’ Statewide

Funds’ covered by the Agreement.1 (See Funds Exhibit F-i).

1. Employer contribution under Article 15.00 Pension and Welfare Funds Sustainability; 15.05 Pension; 15.10
                                              -
                                                                                                 -                -




Welfare; 15.20 Annuity; 15.30 New Jersey State Political Action Committee; 15.40- Working and Organizing Dues
               -               -




Checkoff; 15.50- Laborers’ Employers’ Cooperation and Education Trust; 16.60- Health & Safety; 15.70- Construction
Craft Laborers Training and Apprenticeship Fund ofNew Jersey and Delaware; 14.80- Building Contractors ‘Association
of New Jersey Industry Advancement Fund; 15.90 Due Date For Contribution Payments into Funds.
 Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 23 of 24 PageID: 23
                             0                                               0
       Upon analysis of the foregoing evidence, this Arbitrator further FINDS that:

       4. The Employer failed to make required contributions to the Funds January 12, 2020

through february 2, 2020, in an estimated amount of $3,670.24 (for hours of work performed),

and violated Articles X and XV of the Agreement.

       5. Article XVI, Collection of Amounts Due Under Agreement states:

       16.20 Legal Remedies for Collection of Delinquencies. The Trustees or Administration of
       any fund due contribution pursuant to this Agreement shall be entitled all rights accorded by
       law including but not limited to the right to demand, receive, sue for, and take such steps,
       including the institution and prosecution of or the intervention in any proceeding at law or
       in equity or in bankruptcy that may be necessary or desirable in their discretion to effectuate
       the payment and collection of any sum or sums and costs required to be paid to the Welfare,
       Pension or Annuity Funds under this Agreement.

       16.30 Costs of Collection.

       (a) In addition to the other provisions of this Agreement relating any such funds, in the event
       the Employer is delinquent in the payment of contributions to the Funds, or wages, the
       delinquent Employer shall also be required to pay attorneys’ fees and court and arbitration
       costs, if any, whenever the services of an attorney or arbitrator are necessary to recover the
       amount due. The Union or the Trustees, in their discretion, may also assess the Employer
       with interest at the current rate.

       16.50 Fund Rights and Duties.

       (c) The Employers agree that the trustees of the fund or funds shall have the right to require
       such reports by the Employers as arc necessary to the fulfillment of the agreements and
       declarations of trusts and the contracts of insurance, as may apply. The trustees and insurers
       shall also have the right to inspect at all reasonable times the payroll, employment and such
       other records of the Employer as are pertinent to questions of the accuracy or
       comprehensiveness of the reports of the Employers.

       Article XXII Arbitration and Grievances states:

       (i) This Article shall not limit the rights of the Trustees of the Funds herein from establishing
       arbitration procedures as permitted under the Declaration of Trusts, plan documents or the
       law.

       6. The record established that the Employer did not make contributions and, as a result, the

Funds pursued collection of the contributions due through the legal services of the law firm of Kroll

Heineman & Carton, Metro Corporate Campus I, 99 Wood Avenue, Suite 307, Iselin, New Jersey.
 Case 1:20-cv-10416-NLH-JS Document 1 Filed 08/13/20 Page 24 of 24 PageID: 24
                           C]
       7. As such, and in accordance with the provisions of Article XVI, the Employer shall pay
a principal amount of $3,670.24 to the Funds, plus: $255.61 in interest; $734.05 in liquidated
damages; reasonable attorneys’ fees in the amount of $863.30 and the Arbitrator’s fee of $800.00.
The fee of the Arbitrator shall be deemed an obligation imposed on the Employer as a result of the
Employer’s failure to make timely contributions in the funds.
       Based on the above findings, it is hereby AWARDED and ORDERED that:

       1. JOHN D. LAWRENCE. INC.. the Employer, shall pay forthwith to the Funds
       the amount of $6,323.20 as specifically set forth in paragraph 7 above. A check shall
       be made payable to the “NJBLSBF Delinquency Department” and forwarded to
                                               -




       3218 Kennedy Blvd., Jersey City, NJ 07306. A copy of the check shall be forwarded
       to the fund’s Counsel: Kroll Heineman & Carton, Metro Corporate Campus 1, 99
       Wood Avenue, Suite 307, Iselin, New Jersey, 08830 attn: Albert G. Kroll, Esq.

       2. Furthermore, the Employer shall remain obligated to the Funds, specifically for
       adhering to the terms and conditions of the Agreement and for submitting future
       contributions to the Funds in a timely manner; and

       3. The Trustees of the Funds, in their discretion, shall cause an audit to be made of
       the payrolls and other such records of the Employer as are considered pertinent by
       the Trustees to determine the accuracy of information relating to the jobs and periods
       involved; and the Employer shall cooperate in the performance of said audit to
       determine the amount of benefit contributions owed, if any, to the Funds; and

       4. Should the Employer does not pay the full Award amount, as set forth in
       paragraph 7 above, within fourteen (14) days of receipt of the within Opinion and
       Award, the Trustees of the Funds, in their discretion, shall issue a subpoena duces
       tecum and/or ad testificandum to the Employer for written or oral testimony
       regarding, but not limited to, the following documents:

               A. Bank accounts;
               B. Federal and state tax returns;
               C. Financial statements;
               D. Documents evidencing ownership interest in real estate, motor vehicle, any and all
               equipment, pension, life or profit sharing plans, stocks, bonds, securities or other tangible
               goods;
               E. Accounts receivable and accounts payables;
               F. Any judgments or liens by or against the Employer;
               G. Any and all loans, promissory notes, bills of exchange or commercial paper made by or
               on behalf of the Employer;

       5. Finally, in the event it is necessary for the Trustees of the Funds to enforce this
       AWARD and ORDER in court, the Employer shall be responsible for all court costs
       including, but not limited to, the filing fee of $400.00.

Dated: July 1, 2020                                          4
                                                         J fIERSON, Esq., Arbitrator
